Citation Nr: 1422306	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  97-15 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome of the left upper extremity, to include as secondary to a left wrist disability.


REPRESENTATION

The Veteran represented by:  AMVETS


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1972.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a rating decision dated in March 1997 of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The March 1997 rating decision denied the Veteran's claim for a higher rating for the service connected postoperative residuals of a fracture of the left wrist.  In April 2007, pursuant to a remand from the Board, the Appeals Management Center (AMC) of the Veterans Benefits Administration (VBA) denied service connection for carpal tunnel syndrome of the left upper extremity after the Veteran asserted that the carpal tunnel syndrome is one of the postoperative residuals resulting from a left wrist fracture sustained in service.  The original claim for an increased rating for the post-operative residuals was denied in a Board decision dated in March 2008 and that issue is no longer before the Board.

This matter was also before the Board in July 2011, which at that time, also remanded a claim of service connection for a low back disorder.  In a rating decision in November 2012, the RO granted entitlement to service connection for the low back disorder.  This is considered a full grant of the benefit sought on the appeal for that claim.

In April 2013, the Board most recently remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The most probative evidence does not demonstrate that that the Veteran was diagnosed or treated for carpal tunnel syndrome symptoms of the left upper extremity in service

2.  The most probative evidence does not demonstrate that carpal tunnel syndrome symptoms of the left upper extremity was manifested to a compensable degree within one year from the date of separation from service
3.  The most probative evidence does not demonstrate that current carpal tunnel syndrome symptoms of the left upper extremity is related to an injury or disease or event in service.

4.  The most probative evidence does not demonstrate that current carpal tunnel syndrome symptoms of the left upper extremity is proximately due to or chronically aggravated by service-connected left wrist fracture residuals.


CONCLUSION OF LAW

The criteria for service connection for carpal tunnel syndrome of the left upper extremity are not met. 38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided VCAA notice by letter, dated in April 2008, and to the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claims were readjudicated as evidenced by the supplemental statements of the case, dated in February 2011, November 2012, and May 2013.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran a VA examination in November 1997, June 2000, September 2006, August 2010, and October 2010, with an addendum dated in May 2013.

In the October 2011 report and May 2013 addendum, the examiner sufficiently identified the extent of the disability and its symptoms and provided an opinion on the relationship of the disability to service or to another service connected disability supported by a rationale.  After review of the report and addendum, the Board finds the VA examination report in compliance with 38 C.F.R. § 3.159(c) (4), that is, sufficient competent medical evidence to make a fully informed decision on the claim.  

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Carpal tunnel syndrome, as an organic disease of the nervous system is listed as a disease under § 3.309 as a chronic disease.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).  Secondary service connection requires (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Facts

In January 1970, the Veteran slipped and in extending his left arm, landed on it and suffered a fracture of the navicular bone.  He was casted multiple times and finally, the fracture was treated with surgery, a radial styloidectomy with peg bone graft, in June 1970).

Since that time, the Veteran has experienced residuals from the fracture and surgery manifesting as pain and limitation of function, stiffness, and weakness of the left wrist and left thumb.  He is service connected for the left wrist fractures residuals and for the left thumb.  

In 1994, a private physician, Dr. Wasim Niazi, evaluated the Veteran and noted he suffered a work accident in 1987 with resulting symptoms of pain in the neck, mid back, and lower back.  There was no history or diagnosis of CTS, only that the Veteran reported his left hand has been weak since the fracture in 1970 and he used a left wrist splint as reinforcement.  

The first mention of carpal tunnel syndrome (CTS) of the left upper extremity occurs in the records of Dr. Kenneth Koskella, an orthopedic surgeon, who in July 1995, noted a problem with recurrent numbness and tingling in both hands intermittently since a 1992 injury.  The diagnosis was made by an EMG/NCS occurring in 1992.  The problem was stable and the Veteran could control the symptoms by limiting of use of his hands.  Dr. Koskella stated the CTS was mild although the problem may require splints for both wrists in the future and surgery was possible.  In his opinion, it was medically likely that the problem occurred because the Veteran worked in occupations throughout the years that required the frequent use of his hands; CTS was due to the cumulative trauma to the hands.  He also acknowledged the Veteran's prior left wrist fracture was the main reason for decreased left hand grip and strength.  Whatever was going on with the numbness and tingling, there was not much of a disability from the CTS.  Dr. Koskella, noting there was no symptoms or signs of CTS before 1992, stated there was no basis for apportionment of causation to factors other than the Veteran's employment at that time (1992).  

A rehabilitation consultant, Dr. Jackie Chan, in May 1997, noted the Veteran's history of a fracture and surgical repair in service for the left wrist.  The history also included a diagnosis of bilateral CTS based upon an EMG occurring in 1992.  Dr. Chan's diagnosis was history of a left wrist fracture with surgical repair occurring 20-25 years earlier that caused continued pain,  He also listed as a diagnosis bilateral CTS diagnosed in 1992, but the severity of the CTS was unclear.  The Veteran used a left wrist splint.  

In September 1997, Dr. Chan noted again the history of bilateral CTS, use of a left wrist splint, and a history of a left wrist fracture.  The examination produced only symptoms but Dr. Chan stated the Veteran had bilateral CTS with the left extremity worse than the right and with symptoms worsening in the past three years.  Dr. Chan stated that the left wrist fracture 25 years earlier is unrelated to the CTS.  

In October 1997, the Veteran underwent an EMG/NCS, with a history of bilateral hand pain with the left hand worse than the right.  The EMG/NCS, however, demonstrated CTS only for the right upper extremity and there was no electrodiagnostic evidence for left CTS.  There also was no evidence for bilateral ulnar neuropathy.  The diagnosis was bilateral CTS with documentation only for right CTS and the left extremity did not show any significant abnormalities.  

In a VA examination in November 1997, the Veteran was diagnosed with left wrist pain secondary to an old fracture and surgery with chronic osteoarthritis.  

In May 1999, the Veteran noted for the past several weeks, he experienced pain radiating down his left arm and he would wake up with a stiff neck.  The Veteran had occasional numbness in the left hand.  Dr. Chan diagnosed a possible C6 radiculopathy versus left CTS.  

In a VA examination in 2000, the Veteran complained of pain in the left wrist when lifting objects that has gradually increased over the years.  It is also stiff and the Veteran has noticed weakness and increased tenderness.  Occasionally, the left thumb will freeze.   The examiner diagnosed the Veteran as having an old wrist fracture with chronic pain and decreased range of motion.  X-rays of the left wrist demonstrated a "disi" (dorsal intercalated segmental instability) of the left wrist with evidence of prior trauma.  

VAMC records from June 2001 did not record a history of CTS, only a past medical history of the left wrist fracture.  

In April 2002, another EMG/NCS established evidence of severe bilateral median neuropathy, that is, CTS.  The EMG showed evidence if chronic denervation changes in the abductor pollicis brevis muscle innervated by the median nerve bilaterally.  

In September 2002, Dr. Vernon Fong stated the Veteran had a working diagnosis of mild to moderate bilateral CTS and right shoulder impingement.  Beside the CTS, Dr. Fong diagnosed impingement syndrome and possible radiculopathy.  

A VAMC note dated in March 2003 recorded that the Veteran brought in an EMG that demonstrated bilateral median neuropathy.  It showed severe and chronic denervation of the adductor pollicis muscle bilaterally and his VA providers made a diagnosis of bilateral CTS.

In November 2004, the CTS was described as stable.  

In a VA examination in September 2006, it was noted that the Veteran had been in a series of work related back injuries culminating with one in 1987 and the Veteran has not been working since 1992.  He had evidence of numbness and tingling in the tips of his fingers on both hands and a NCS showed very mild CTS with the right extremity diagnosed first followed two years later by the left.  There also was a question of the Veteran suffering from left sided C6 radiculopathy.  The left wrist fracture residuals resulted in pain and limited range of motion.  The examiner concluded the Veteran had residual effects of the left wrist fracture and there was no diagnosis or physical findings for left upper extremity CTS.  

In September 2008, the Veteran underwent another EMG/NCS which revealed bilateral CTS, but the right was much worse than the left.  

In July 2009, another private physician noted the Veteran had CTS but the right upper extremity was worse than the left.  He diagnosed bilateral CTS with motor and sensory involvement as well as atrophy of the thenar musculature.  

In an October 2010 VA orthopedic examination, the Veteran stated that for 10 years his work required heavy lifting and carrying.   He had pain in both wrists and could not carry anything greater than ten pounds.  The Veteran also reported problems with both shoulders.  Physical examination demonstrated tenderness in relation to the navicular area and flattening of thenar eminence.  There was reduced range of motion, but it was attributed to the impingement syndrome involving the shoulders.  

In an August 2011 VA examination, the examiner noted the Veteran has been diagnosed with CTS that resulted in moderate numbness in the left upper extremity.  Muscle strength and grip were normal.  He had decreased sensation in the hands and fingers suggesting involvement of C6-C8.  The shoulders and forearms were normal.  The examiner concluded that it was less likely than not that the CTS was caused by or related to the Veteran's service connected fracture,  The examiner stated that navicular fractures are not a well- known predecessor to CTS.  Furthermore, the Veteran has bilateral CTS and with the CTS for each extremity starting within one's time of each other,   

In a May 2013 addendum, the examiner also stated there was no evidence that the residuals of the left wrist fracture worsened the left upper extremity and therefore it was less likely than not that the left fracture residuals aggravated the left upper extremity CTS.  
Analysis

The Veteran's postoperative residuals of a left wrist fracture disability are service connected.  The Veteran, however, alleges that the residuals from his service-connected left wrist fracture has either caused or aggravated left wrist carpal tunnel syndrome.

The Board recognizes that the Veteran's evidence includes his opinions that his carpal tunnel syndrome of the left upper extremity is the result of or aggravated by his service connected left wrist fracture residuals.  As noted, as a lay person, the Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  Further, the Veteran's statements and testimony are admissible and are to be considered as evidence of continuity.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible).  The Board thus finds that the Veteran is competent to describe his symptoms and events regarding his left wrist in service and thereafter.

Although the Veteran is competent to describe symptoms of CTS, unless the diagnosis is capable of lay observation, the determination as to the presence or diagnosis of such a disability is medical in nature and competent medical evidence is required to substantiate the claim.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  The Veteran is not asserting any condition that is capable of lay observation.  See Jandreau, 492 F.3d at 1377 (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); see also Barr, 21 Vet. App at 309 (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).

A diagnosis of CTS cannot be made by the Veteran as a lay person based on visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis depends upon interpretation of symptoms, and clinical and diagnostic tests, such as EMG/NCS, which requires medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis or to offer an opinion on the questions of etiology.  Therefore, the Veteran's assertion or opinion that he has left upper extremity CTS and the relationship of CTS to service, including as a result of his left wrist fracture, is not competent evidence.  To this extent his statements and testimony are not admissible as evidence of the diagnosis and causation of a disability.  It is the opinion of a layman and not competent medical evidence of a diagnosis by a medical professional.  The Veteran's discussion of his symptoms certainly is important, however, the Veteran's opinion as to the cause of his symptoms cannot outweigh the opinion of a medical professional. 

To sum up the foregoing, the Board will consider the Veteran's testimony as it relates to the onset and continued presence of his symptoms.  Such lay evidence is relevant and competent.  To the extent that the Veteran is offering his own opinion as to what disability is causing the symptoms, or the relationship of the disability to service or another disability, the Board has disregarded the Veteran's opinions in its analysis.

The Board notes that the service treatment records show the diagnosis and treatment of the left wrist fracture that occurred in January 1970.  The records do not, however, do not show complaints, symptoms, findings, diagnosis, or treatment for CTS of the left upper extremity.  As such, the Board finds that CTS of the left upper extremity was not present during the period of active service and service connection may not be granted under 38 C.F.R. § 3.303(a).  In addition, there is no medical evidence of CTS of the left upper extremity being diagnosed and treated to a compensable degree within one year of separation.  The Board therefore finds that the presumption of service connection does not apply to the Veteran's claim for service connection for CTS of the left upper extremity, as an organic disease of the nervous system, as it did not manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  That still leaves open the question whether the most probative evidence of record establishes that it is at least as likely as not that CTS of the left upper extremity was incurred in service, or is the result of or aggravated by the Veteran's service connected left wrist fracture residuals.

As noted, the Board has disregarded the Veteran's lay opinion that his carpal tunnel syndrome is related to service or his left wrist fracture residuals.  While the Veteran's report of symptoms he experienced are relevant, competent, and credible, this evidence does not establish the nexus to service by itself, but rather, are facts that someone with medical knowledge can consider as to the relationship between hypertension and service.  The Board finds that the only competent and credible medical evidence before the Board, as to the claim of service connection for CTS of the left upper extremity are the reports of Dr. Koskella, Dr. Chan, and the VA examiner.  All are qualified by education, training, or experience to diagnose a medical condition and to offer an opinion on causation.  With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -03 (2008).  This competent medical evidence, pertaining to medical causation, opposes, rather than supports, the claim.

The physicians concur that the Veteran has carpal tunnel syndrome, but have determined that the residuals from the left wrist fracture have played no part in the onset and progress of the carpal tunnel syndrome.  Dr. Koskella concluded CTS, diagnosed in 1992, occurred because the Veteran worked in occupations throughout the years that required the frequent use of his hands and CTS was due to the cumulative trauma to the hands.  Dr. Chan's opinion is based upon the Veteran's history of the left wrist fracture in service occurred 25 years earlier than the CTS and was unrelated to the CTS.  The VA examiner concluded the CTS is not related to the fracture because the fracture location, a fracture of the navicular bone, is not known to be a cause of CTS and thus it was less likely the CTS of the left upper extremity was directly related to or caused by the fracture.  The examiner also stated that the CTS is in both extremities and started within a year of each other.  Finally, there was no evidence of aggravation of the left upper extremity CTS by the left wrist fracture residuals.  The Board finds that the opinion of the VA examiner is more probative as to the claim of service connection for carpal tunnel syndrome of the left upper extremity.  There is no competent medical opinion of record that supports the Veteran's claim. 

The Board finds the unfavorable medical opinion, including the addendum, of the VA examiner is well reasoned, detailed, and provides a rationale that is consistent with other evidence of record, and included reviews of the claims file and the Veteran's symptoms.  The VA examiner set forth an accurate historical history with medical details taken from the Veteran's claims file, which renders it especially probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  As the VA examiner applied medical analysis to the significant facts of the case to reach the conclusion expressed in the opinion, the Board also finds the evidence competent and credible and highly probative on the material issues of fact, i.e., whether the Veteran has left upper extremity CTS that is related to service.  The VA examiner has provided the most probative evidence and the Board assigns it the most weight as the examiner's report specifically addresses the question of a diagnosis and its relationship to service.

Accordingly, the weight of the medical evidence is against an association or link between CTS and service, or service-connected left wrist fracture residuals. The preponderance of the competent probative evidence is against the claim of service connection on the applicable theories of service connection, and the benefit of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for carpal tunnel syndrome of the left upper extremity, to include as secondary to a left wrist disability, is denied



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


